EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Christopher S. Hermanson for the interview conducted on 11/22/2021.

The application has been amended for claims as follows:

PROPOSED AMENDED CLAIMS

1.  	(Currently Amended)	A workpiece processing method of forming chips by dividing a workpiece, the workpiece processing method comprising: 
a frame unit preparing step of preparing a frame unit including the workpiece on which a planned dividing line is set, an extensible tape affixed to one of a top surface and an undersurface of the workpiece, and an annular frame having an opening and an annular region surrounding the opening, an outer peripheral portion of the tape being affixed to the annular region of the annular frame; 

a cutting step of cutting the workpiece along the planned dividing line by irradiating the workpiece with a laser beam along the planned dividing line and forming the device chips after the protective film forming step, wherein altered regions are formed in cut surfaces of the device chips during the cutting step; 
a peeling step of peeling off the tape affixed to one of the top surface and the undersurface of the workpiece, and affixing another tape to one of the top surface and the undersurface of the workpiece;
an interval expanding step of widening intervals between the chips formed in the cutting step by expanding the tape outward in a radial direction after the cutting step; 
a heating step of heating an annular region of the tape that is exposed between the wafer and the frame to maintain the intervals between the chips; and 
an etching step of removing the altered regions formed in the cut surfaces of the respective chips by application of the laser beam in the cutting step by wet etching after the interval expanding step.



 a frame unit preparing step of preparing a frame unit including the wafer on which a plurality of planned dividing lines intersecting each other are set, the wafer having a device formed on a top surface in each of regions demarcated by the planned dividing lines, an extensible tape affixed to one of the top surface and an undersurface of the wafer, and an annular frame having an opening and an annular region surrounding the opening, an outer peripheral portion of the tape being affixed to the annular region of the annular frame; 
a protective film forming step of forming a protective film by coating another of the top surface and the undersurface of the wafer with a liquid resin; 
a cutting step of cutting the wafer along the planned dividing lines and forming individual device chips by irradiating the wafer with a laser beam along the planned dividing lines after the protective film forming step, wherein altered regions are formed in cut surfaces of the device chips during the cutting step; 
a peeling step of peeling off the tape affixed to one of the top surface and the undersurface of the workpiece, and affixing another tape to affixed to one of the top surface and the undersurface of the workpiece;
 an interval expanding step of widening intervals between the device chips formed in the cutting step by expanding the tape outward in a radial direction after the cutting step;
a heating step of heating an annular region of the tape that is exposed between the wafer and the frame to maintain the intervals between the chips; and 


3.  	(Previously Presented)	The device chip manufacturing method according to claim 2, wherein
the protective film being formed on the other of the top surface and the undersurface in the protective film forming step, 
the protective film formed in the protective film forming step has water solubility, 
the laser beam applied to the wafer in the cutting step is a laser beam of a wavelength absorbable by the wafer, 
in the cutting step, the wafer is cut by ablation processing using the laser beam, and 
in the etching step, the protective film is removed by the wet etching.

4.  	(Original)	The device chip manufacturing method according to claim 2, wherein
the protective film has resistance to the wet etching, and 
in the etching step, the protective film protects the other of the top surface and the undersurface of the wafer from the wet etching.

5.  	(Original)	The device chip manufacturing method according to claim 2, wherein the protective film forming step includes 

 a second coating step of coating the other of the top surface and the undersurface of the wafer with a second liquid resin serving as a material for a water-insoluble protective film after the first coating step.

6.  	(Original)	The device chip manufacturing method according to claim 2, wherein the wafer includes GaAs.

7.  	(Original)	The device chip manufacturing method according to claim 2, wherein the wafer has a metallic film formed on the undersurface.

8.	(Previously Presented) 	The workpiece processing method according to claim 1, further comprising curing the protective film by heating and drying the liquid resin on the workpiece.

9.	(Previously Presented) 	The device chip manufacturing method according to claim 2, further comprising curing the protective film by heating and drying the liquid resin on the workpiece.



11.	(Previously Presented) 	The device chip manufacturing method according to claim 2, wherein the intervals between the chips are expanded to 15 μm to 50 μm in the interval expanding step.    

12.	(Canceled)  

13.	(Canceled)  


Allowable Subject Matter
3.	1-11 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a workpiece processing method of forming chips by dividing a workpiece, the workpiece processing method, comprising “a peeling step of peeling off the tape affixed to one of the top surface and the undersurface of the workpiece, and affixing another tape to affixed to one of the top surface and the undersurface of the workpiece” in combination with other limitations as a whole.




The closet prior arts on records are Okta et al (US PGPUB 2018/0342424 Al), Takeda et al (US 2013/0309844 A1), Harikai et al. (US PGPUB 2019/0157100 A1), Applicant Admitted Prior Art (AAPA). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance.

Claims 3-11  are also allowed being dependent on allowable claims 1, 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897




a